Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites in part “determining, based on the unique identifier, that the first interpolated source record already exists” it is not clear where the record exists.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 10,783,564 B1) filed on Oct. 27, 2016, in view of Modai et al. (US 2020/0210456 A1) filed on Dec. 31, 2018.

Claim 1. Krishnamurthy teaches: A method comprising:
 accessing a first template record, the first template record comprising a plurality of template record data fields, each template record data field comprising one of a fixed value, a variable, or a fixed value and a variable, wherein at least one template record data field contains a variable that identifies 20an object data field of the first interpolated source record (Fig. 3, Col 9 lines 50-58, Col 10 lines 18-25, the template includes multiple field, some fields have common (fixed) values and other fields include variables).
and subsequent to generating the first interpolated source record, generating a first interpolated template record by, for each template record data field that comprises a variable, accessing content of an object data field in the first interpolated source record to which the variable refers, and replacing the variable 25with the content to generate a fixed value for the object data field in the first interpolated template record (Col 9 lines 20-30, retrieving dealer data that will populate the template. Col 10 lines 18-25, the variables are automatically populated using dealer information. Fig. 6A, the data values corresponding to the variable are obtained based on the variable).
Krishnamurthy does teaches accessing source record having plurality of field (see Fig. 2) but the record fields does not have any variables so Krishnamurthy does not explicitly teach: 5 wherein at least one object data field comprises a variable; 
10generating a first interpolated source record that has a plurality of object data fields corresponding to the plurality of object data fields of the first source record by, for each object data field that comprises a variable, accessing content of the object data field in the first source record to which the variable refers, and replacing the variable with the content to generate a fixed value for a 15corresponding object data field in the first interpolated source record.
On the other hand, Modai teaches: wherein at least one object data field comprises a variable (par.0060 and Fig. 2, wherein parameters (variables) are included in log 220).
10generating a first interpolated source record that has a plurality of object data fields corresponding to the plurality of object data fields of the first source record by, for each object data field that comprises a variable, accessing content of the object data field in the first source record to which the variable refers, and replacing the variable with the content to generate a fixed value for a 15corresponding object data field in the first interpolated source record (par.0060 and Fig. 2, parameters are replaced with qualifiers e.g. Timestamp).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the parameters and qualifiers of Modai to the method of Krishnamurthy to produce an expected result of substituting variables with values. The modification would be obvious because one of ordinary skill in the art would be motivated convert unstructured content to structured content (Modai par.0004).

Claims 14. Claims 14 amount to a computing device comprising a memory and a processor coupled to the memory, the processor device being configured to perform the method of claim 1. This claim is rejected for substantially the same rationale as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Krishnamurthy, Col 1 lines 55-60).

Claims 17. Claims 17 amount to a non-transitory computer-readable storage that includes instructions to cause a processor device to perform the method of claim 1. This claim is rejected for substantially the same rationale as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Krishnamurthy, Col 1 lines 55-60).


Claim(s) 2, 5, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 10,783,564 B1) filed on Oct. 27, 2016, in view of Modai et al. (US 2020/0210456 A1) filed on Dec. 31, 2018, further in view of Chan (US 2017/0177699 A1) published on Jun. 22, 2017.

	Claim 2. The combination of Krishnamurthy and Modai teaches the method of claim 1.  The combination does not explicitly teach: wherein a first object data field in the first interpolated source record comprises a null value; and further comprising:
 1244-01822 determining that a first template record data field in the first template record comprises a fixed value and a variable, the variable referring to a first object data field of the first interpolated source record; determining that the first object data field of the first interpolated source 5record comprises a null value; and generating the first interpolated template record to have a null value in the first template record data field of the first interpolated template record.
On the other hand, Chan teaches:
 wherein a first object data field in the first interpolated source record comprises a null value (par.0064, wherein the document string uses the null token \0).
 and further comprising:
 1244-01822 determining that a first template record data field in the first template record comprises a fixed value and a variable, the variable referring to a first object data field of the first interpolated source record (Fig. 6, the template has multiple fields having fixed values e. x, y and variable “$”).
determining that the first object data field of the first interpolated source 5record comprises a null value (par.0064, wherein the document string uses the null token \0).
and generating the first interpolated template record to have a null value in the first template record data field of the first interpolated template record ((Par.0064 and Fig 6, wherein template variable is replaced with null in response to the data string value being null).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the null value of Chan to the method of Krishnamurthy to produce an expected result of substituting template variable with null value if the source field is null. The modification would be obvious because one of ordinary skill in the art would be motivated to reflect the actual values of the data record on the template.

Claim 5. The combination of Krishnamurthy and Modai teaches the method of claim 1.  The combination does not explicitly teach: further comprising: accessing a plurality of template records including the first template record; and for each respective template record of the plurality of template 5records, generating a corresponding interpolated template record by, for each template record data field that comprises a variable, accessing content of the object data field in the first interpolated source record to which the variable refers, and replacing the variable with the content to generate a fixed value for the object data field in the corresponding interpolated template record.
On the other hand, Chan teaches: accessing a plurality of template records including the first template record; and for each respective template record of the plurality of template 5records, generating a corresponding interpolated template record by, for each template record data field that comprises a variable, accessing content of the object data field in the first interpolated source record to which the variable refers, and replacing the variable with the content to generate a fixed value for the object data field in the corresponding interpolated template record (Fig 6, wherein plurality of template records has variable and wherein the variable are replaced with values from the data string value column).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the plurality of template fields of Chan to the method of Krishnamurthy to produce an expected result of substituting plurality of variables with corresponding values. The modification would be obvious because one of ordinary skill in the art would be motivated to reconstruct the whole document at the destination (abstract).

Claim 16. Claims 16 amount to a computing device comprising a memory and a processor coupled to the memory, the processor device being configured to perform the method of claim 5. This claim is rejected for substantially the same rationale as presented above for claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Krishnamurthy, Col 1 lines 55-60).

Claim 19. Claim 19 amount to a non-transitory computer-readable storage that includes instructions to cause a processor device to perform the method of claim 5. This claim is rejected for substantially the same rationale as presented above for claims 5 and based on the references’ disclosure of the necessary supporting hardware and software (Krishnamurthy, Col 1 lines 55-60).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 10,783,564 B1) filed on Oct. 27, 2016, in view of Modai et al. (US 2020/0210456 A1) filed on Dec. 31, 2018, further in view of Chan (US 2017/0177699 A1) published on Jun. 22, 2017, further in view of further in view of Schmitt et al. (US 2006/0085470 A1).


Claim 20, The combination of Krishnamurthy, Modai and Chan teaches the method of claim 19. The combination does not explicitly teach: wherein the instructions further cause the processor device to: generate, based on the plurality of interpolated template records, a 25corresponding plurality of structured objects by, for each interpolated template record, copying content of at least some of the template record data fields to corresponding data fields in the corresponding structured object.
On the other hand, Schmitt teaches: wherein the instructions further cause the processor device to: generate, based on the plurality of interpolated template records, a 25corresponding plurality of structured objects by, for each interpolated template record, copying content of at least some of the template record data fields to corresponding data fields in the corresponding structured object (Fig. 2c shows plurality of structured records 118 generated from template of fig 2A).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the template of Schmitt to the method Krishnamurthy of to produce an expected result of copying template objects into a data structure. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce the likelihood of error when updating database records by using templates (Schmitt par.0003).

Claim(s) 3, 4, 6, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 10,783,564 B1) filed on Oct. 27, 2016, in view of Modai et al. (US 2020/0210456 A1) filed on Dec. 31, 2018, further in view of Hempton et al. (US 2019/0319906 A1) published on Oct. 17, 2019

Claim 3. The combination of Krishnamurthy and Modai teaches the method of claim 1. The combination does not explicitly teach: wherein a first object data field of the first source 10record identifies the first template record, and wherein accessing the first template record comprises accessing the first template record based on the first object data field.  
On the other hand, Hempton teaches: wherein a first object data field of the first source 10record identifies the first template record, and wherein accessing the first template record comprises accessing the first template record based on the first object data field (par.0053, wherein template variable {{first_name}} points to the “First Name” on the corresponding prospect 101b and wherein the firs name “Joe” replaces the variable “{{first_name}}”).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the pointers of Hempton to the method Krishnamurthy of to produce an expected result of mapping template variables to object fields. The modification would be obvious because one of ordinary skill in the art would be motivated to easily populate template by providing field values to template variables mappings.


Claim 4. The combination of Krishnamurthy, Modai and Hempton teaches the method of claim 3 further Krishnamurthy and Modai teaches: 15accessing a second source record, the second source record comprising the plurality of object data fields; generating a second interpolated source record by, for each object data field in the second source record comprising a variable, accessing content of the object data field to which the variable refers, and replacing the variable with the 20content to generate a fixed value for the object data field; accessing an object data field in the second source record that identifies a second template record that is different from the first template record; accessing the second template record, the second template record comprising the plurality of template record data fields; and 25subsequent to generating the second interpolated source record, generating a second interpolated template record by, for each template record data field in the second template record that comprises a variable, accessing content of the object data field in the second interpolated source record to which the variable refers, and replacing the variable with the content to generate a fixed 30value for the object data field (see the rejection of claim 1) if the method is applied to a first source record, then it could be applied to a second, third..etc. source records
.  
Claim 6.  Claim 6 recite similar limitation to claim 4 and therefore rejected based on the same rational.

Claim 15. Claims 15 amount to a computing device comprising a memory and a processor coupled to the memory, the processor device being configured to perform the method of claim 3. This claim is rejected for substantially the same rationale as presented above for claims 3 and based on the references’ disclosure of the necessary supporting hardware and software (Krishnamurthy, Col 1 lines 55-60).

Claim 18. Claims 18 amount to a non-transitory computer-readable storage that includes instructions to cause a processor device to perform the method of claim 3. This claim is rejected for substantially the same rationale as presented above for claims 3 and based on the references’ disclosure of the necessary supporting hardware and software (Krishnamurthy, Col 1 lines 55-60).

Claim(s) 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 10,783,564 B1) filed on Oct. 27, 2016, in view of Modai et al. (US 2020/0210456 A1) filed on Dec. 31, 2018, further in view of Schmitt et al. (US 2006/0085470 A1).


 	5Claim 7. The combination of Krishnamurthy and Modai teaches the method of claim 1. The combination does not explicitly teach: further comprising: generating, based on the first interpolated template record, a structured object by copying content of at least some of the template record data fields to corresponding data fields in the structured object.  
On the other hand, Schmitt teaches: generating, based on the first interpolated template record, a structured object by copying content of at least some of the template record data fields to corresponding data fields in the structured object (par.0025, 0028, and 0044, wherein database record 112 is populated using template 102A).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the template of Schmitt to the method Krishnamurthy of to produce an expected result of copying template objects into a data structure. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce the likelihood of error when updating database records by using templates (Schmitt par.0003).

Claim 10. The combination of Krishnamurthy and Modai teaches the method of claim 1.
The combination does not explicitly teach: further comprising:   further comprising generating, based on the first interpolated template record, a structured object.   
On the other hand, Schmitt teaches:  further comprising generating, based on the first interpolated template record, a structured object (par.0025, 0028, and 0044, wherein database record 112 is populated using template 102A).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the template of Schmitt to the method Krishnamurthy of to produce an expected result of generating structured object from the template. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce the likelihood of error when updating database records by using templates (Schmitt par.0003).

Claim 11. The combination of Krishnamurthy, Modai and Schmitt teaches the method of claim 10. Schmitt further teaches: wherein an object data field of the first 5interpolated source record comprises a unique identifier that uniquely identifies the first interpolated source record, and further comprising: associating the unique identifier with the structured object (par.0022 and Fig. 1A, unique attributes “currency”. Par0023 and Fig. 1A, associating the attributes with the database record 112).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 10,783,564 B1) filed on Oct. 27, 2016, in view of Modai et al. (US 2020/0210456 A1) filed on Dec. 31, 2018, further in view of Schmitt et al. (US 2006/0085470 A1), further in view of Eshghi et al. (US 2012/0143715 A1) published on Jun. 7, 2012.

Claim 12. The combination of Krishnamurthy, Modai and Schmitt teaches the method of claim 10. Modai further teaches: 10subsequently processing the first source record (par.0021, processing the referenced unstructured content).
The combination does not explicitly teach:
determining, based on the unique identifier, that the first interpolated source record already exists; and in response to determining that the first interpolated source record already exists, inhibiting the generation of a second structured object that is derived from 15the first interpolated template record.  
On the other hand, Eshghi teaches: determining, based on the unique identifier, that the first interpolated source record already exists; and in response to determining that the first interpolated source record already exists, inhibiting the generation of a second structured object that is derived from 15the first interpolated template record (par.0029, wherein a chunk of segment 401 is discarded if it is already stored in the secondary storage. The chunk is associated with hash (analogous to unique identifier)).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the data chunk of Eshghi to the method Krishnamurthy of to produce an expected result of inhibiting the generating of an object if it already exists. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid duplication.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 10,783,564 B1) filed on Oct. 27, 2016, in view of Modai et al. (US 2020/0210456 A1) filed on Dec. 31, 2018, further in view of Guirguis et al. (US 2004/0191744 A1) published on Sep. 30, 2004.


Claim 13. The combination of Krishnamurthy and Modai teaches the method of claim 1.  The combination does not explicitly teach: wherein: generating the first interpolated source record that has the plurality of object data fields corresponding to the plurality of object data fields of the first 20source record by iteratively, for each object data field that comprises a variable, accessing content of the object data field to which the variable refers, and replacing the variable with the content to generate the fixed value for the corresponding object data field in the first interpolated source record until the first interpolated source record has no variables.
On the other hand, Guirguis teaches: wherein: generating the first interpolated source record that has the plurality of object data fields corresponding to the plurality of object data fields of the first 20source record by iteratively, for each object data field that comprises a variable, accessing content of the object data field to which the variable refers, and replacing the variable with the content to generate the fixed value for the corresponding object data field in the first interpolated source record until the first interpolated source record has no variables (par.0224, wherein the event handler loops through the records and replaces variables with values).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the loop of Guirguis i to the method Krishnamurthy of to produce an expected result of iterating through the data records and replaces the variables with their values. The modification would be obvious because one of ordinary skill in the art would be motivated to generate educational webpage from templates (par.0224).




Allowable Subject Matter
Claims 8-9 are object to as being dependent on rejected base claims but would be allowable if rewritten in independent form, including all the limitations of the base claims and any intervening claims.

Reason for indication of allowable subject matter
The following is an examiner’s statement of reason of allowable subject matter: the primary reason for allowance of claims 8 is because neither the cited prior art nor any other art teach or suggest the detailed limitation “


The primary reason for allowance of claims 9 is because neither the cited prior art nor any other art teach or suggest the detailed limitation “determining that the template record data field comprises a plurality of values and at least one alternative operator; selecting only one of the plurality of values based on a criterion; and inserting the one of the plurality of values in the first data field of the 30structured object”.  None of the cited prior art or any other art teach or suggest selecting only one of the plurality of values based on criteria and inserting the value into the structured object. The value is selected from the template plurality of values having an alternative operator.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156